Citation Nr: 0119752	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for pneumothorax and 
chronic obstructive pulmonary disease (COPD) as due to 
tobacco use or nicotine dependency acquired during active 
service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran had active duty from September 1961 to October 
1973.  

This matter arose from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied service connection for pneumothorax and 
chronic pulmonary disease as due to tobacco use or nicotine 
dependency acquired during active service.  The appellant 
initially filed his claim in July 1997.  It is noted that in 
VA Forms 21-4138 submitted in November 1997, March 1998, 
April 1999 and in October 1999 and following rating decisions 
of September 1997, January 1998, November 1998, and May 1999, 
respectively, the veteran indicated on several occasions that 
he would like the denial of his claim reconsidered.  The 
Board finds that any one of these documents could liberally 
have been construed as a timely notice of disagreement (NOD), 
although the RO construed the October 1999 statement as both 
a claim and an NOD.  Thereafter, the appellant timely 
appealed the denial.  

REMAND

The RO has indicated that it denied the claim of service 
connection for COPD including as due to tobacco use or 
nicotine dependency because there was no medical evidence of 
a nexus between COPD and service, including any nicotine 
dependency or tobacco use in service.  For this reason, the 
claim was denied as not well grounded, and the veteran was 
not provided a VA examination for this claimed condition.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In this regard, it is noted that the veteran has testified 
that he received treatment related to COPD at the Topeka VA 
medical center (VAMC) beginning in 1980, and that he also 
received treatment at Fort Leavenworth Army hospital at about 
that time.  These treatment records are not in the claims 
folder, and it does not appear that they were requested 
previously.  

As the well-grounded requirement has been removed, the 
veteran is entitled to adjudication of his claim on the 
merits.  In this regard, the Board notes that on July 22, 
1998, the President signed the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. § 
1103).  This law prohibits service connection for death or 
disability resulting from an injury or disability due to in-
service use of tobacco products by a veteran.  However, it 
applies only to claims filed after June 9, 1998.  As the 
veteran in this case filed his claim earlier, in July 1997, 
the new law does not affect the disposition of this appeal.

In February 1993, VA General Counsel issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified that its February 1993 opinion 
did not mean that service connection will be established for 
a disability related to tobacco use if the affected veteran 
smoked in service.  Rather, it means that any disability 
allegedly related to tobacco use that is not diagnosed until 
after service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a claim for service 
connection for a given disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence indicating that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired during service and the 
nicotine dependence caused the claimed disability.  In order 
for the RO to address these issues in the first instance, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the names and addresses of 
medical care providers who treated him 
proximate to service for COPD or related 
diseases or for nicotine dependence.  
After securing any necessary releases, 
the RO should obtain those records not 
already associated with the record on 
appeal.  Topeka VAMC records and those 
from Fort Leavenworth Army hospital for 
the period in and around 1980 and after 
should be included.  

2.  The claims file and all clinical 
records obtained pursuant to this remand 
should be reviewed by an appropriate VA 
specialist.  The examiner should be 
requested to provide an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any claimed respiratory 
disorder(s) to include pneumothorax and 
COPD is etiologically related to the 
veteran's chronic cigarette smoking.  If 
the answer to that question is in the 
affirmative, the examiner should offer an 
opinion, based on a careful review of, 
and with references to, the record, on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran became 
nicotine dependent during his active 
service in 1961 to 1973.  (With reference 
to the criteria for the determination of 
whether an individual is nicotine 
dependent, the examiner's attention is 
called to the criteria for a diagnosis of 
substance dependence in The American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition.)  If the answer is yes, 
the examiner should opine whether smoking 
after service continued uninterrupted 
after service so that the disease was 
proximately due to nicotine dependence 
acquired in service.  If the reviewer 
finds that the veteran did not become 
nicotine dependent during active service, 
then the examiner should offer an opinion 
on the question of whether it is at least 
as likely as not (a 50 percent or more 
likelihood) that tobacco use during the 
veteran's active service from 1961 to 
1973 as opposed to tobacco use before or 
after service caused the claimed 
respiratory disorder(s) to include 
pneumothorax and COPD.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 

take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





